Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 1 of 29 Pageid#: 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

MARY YOLANDA TRIGIANI,

              Plaintiff,

v.                                                    Case No.________________

NEW PEOPLES BANK, INC.,                               JURY TRIAL DEMAND

Serve:
     John J. Boczar,
     Registered Agent
     67 Commerce Drive
     Honaker, VA 24260-0000

              Defendant.

                                     COMPLAINT

       COMES NOW, Plaintiff Mary Yolanda Trigiani (“Ms. Trigiani” or “Plaintiff”), by

counsel, and states as her Complaint against Defendant New Peoples Bank, Inc. (“NPB”

or “Defendant”), the following:

                           I. JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this matter as it arises from the federal

questions presented by Title VII of the Civil Rights Act of 1964, as amended by the Civil

Rights Act of 1991, and as codified under 42 U.S.C. §§ 2000e et seq. (“Title VII”), and the

Age Discrimination in Employment Act, 29 U.S.C. §§ 621 through 634 (“ADEA”). See

generally 28 U.S.C. § 1331; 28 U.S.C. §1343(a)(4).

       2.     The venue is appropriate as the acts and/or omissions of Defendant from

which the causes of action arise occurred within the Western District of Virginia. See 28

U.S.C. § 1391(b)(2).



                                            1
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 2 of 29 Pageid#: 2




        3.      Due to its contacts within the Commonwealth of Virginia, Defendant avails

itself of the jurisdiction of this Court.

        4.      Plaintiff timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on January 3, 2020. Plaintiff received a Dismissal

and Notice of Rights from the EEOC dated October 7, 2020, attached hereto as EXHIBIT

A. Plaintiff files suit within ninety (90) days of receipt of that Dismissal and Notice of

Rights.

                                         II. THE PARTIES

        5.      Plaintiff, a resident of Abingdon, Virginia, and currently 63 years of age,1 is

female and, at all times relevant to this Complaint, was an “employee” of NPB.

        6.      Defendant NPB is a state chartered commercial bank that operates in the

Commonwealth of Virginia and elsewhere.

        7.      At all times relevant to this Complaint, NPB is and was a “person” within

the meaning of Title VII, Section 701, 42 U.S.C. §2000e(a), an “employer” within the

meaning of both Title VII, Section 701, 42 U.S.C. §2000e(b) and the ADEA, and engaged

in an industry affecting commerce which had 15 or more employees for each working day

in each of twenty or more calendar weeks during the year of Plaintiff’s termination, or the

preceding calendar year.

                                III. FACTUAL ALLEGATIONS

        8.      Prior to her employment with NPB, Ms. Trigiani owned and operated a

successful consulting business for nearly thirty (30) years.

        9.      Ms. Trigiani had developed many significant professional relationships



1Ms. Trigiani’s exact date of birth is not included due to privacy concerns, and due to filing requirements
as per the United States District Court Western District of Virginia Local Rules.

                                                    2
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 3 of 29 Pageid#: 3




around the world and is considered a high-value executive in her field.

       10.    After advising NPB on a consulting basis, NPB asked Ms. Trigiani to

consider joining the bank’s management team.

       11.    A new role was created specifically for Ms. Trigiani, and she began working

for NPB on or about July 31, 2017, as Senior Vice President of Strategic Planning and

Development.

       12.    Ms. Trigiani had been informed that her knowledge base, skills, experience,

contacts, and reputation were all factors in NPB’s decision to hire her. She was paid a

salary, provided additional benefits, given check signing authority, and publicly presented

as a management employee of NPB.

       13.    Ms. Trigiani was advised that a significant part of her role would be to

represent the bank at various functions and meetings.

       14.    Ms. Trigiani initially began working at NPB’s Bristol, Virginia location.

                               The NPB Cult:
NPB espoused and enforced conservative Christian evangelical beliefs, and
        openly favored employees who adhered to these beliefs,
      all to the detriment of its non-evangelical female employees

       15.    Shortly after her hire, Ms. Trigiani noticed many disturbing trends in the

office culture of NPB.

       16.    NPB President and CEO, C. Todd Asbury, at all times relevant, was a pastor

of a Christian Evangelical Pentecostal church.

       17.    Mr. Asbury frequently made it known at NPB that he was a pastor first and

CEO and President of NPB, second. Upon information and belief, Mr. Asbury’s church

believes religious tenets including:

      the inerrancy of the Bible;
      the necessity of accepting Jesus as your Lord and Savior; and

                                             3
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 4 of 29 Pageid#: 4




      that women are required to act in a subordinate manner to men and that
       consuming alcohol is sinful, among other things.

       18.    As detailed infra, Mr. Asbury, saw himself not just as a bank president, but

as its spiritual leader. He encouraged a cult-like office culture by opposing individualistic

thinking/ideas, penalizing or ostracizing employees who did not follow to the letter the

certain cultural-religious tenets (such as the subjugation of women), expecting a slavish

devotion to the NPB Cult, avoiding what he considered to be worldly/contemporary

activities, and rewarding blind allegiance.

       19.    Mr. Asbury regularly hired new employees directly from his congregation

or those holding similar religious beliefs, including many younger men who identified as

pastors, most of whom lacked business or banking qualifications.

       20.    Mr. Asbury regularly stated to Ms. Trigiani and others that NPB was

“uniquely blessed” and “experiencing miracles.”

       21.    Employees of NPB who espoused evangelical cultural positions were

favored at NPB, while employees, like Ms. Trigiani, who maintain non-evangelical

religious beliefs, were ultimately disfavored by NPB.

       22.    Women who did not voice their opinions and who gave favor to the opinions

of male employees simply because they were male, as was the “proper Christian way,”

were favored and encouraged by NPB.

       23.    Conversely, women who possessed opinions and vocally articulated their

opinions in a professional manner, such as Ms. Trigiani, were marginalized, isolated,

intimidated, and disfavored due to a discriminatory animus against both non-evangelical

employees and women.

       24.    Ms. Trigiani soon recognized the office NPB culture for what it was: a


                                              4
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 5 of 29 Pageid#: 5




religious-based group which requires its followers to submit themselves entirely to its

leaders/teachings and which uses manipulative techniques to persuade and control its

members. In other words, the “NPB Cult”.

                         Office Pet to Office Threat:
       Ms. Trigiani received unwarranted criticism for not following
       NPB’s arbitrary and subjectively applied “Golden Rule” mantra

      25.    While Ms. Trigiani was initially wooed and perceived as an influential

contributor to NPB, she soon transitioned from office pet to an office threat.

      26.    As an example, Mr. Asbury and numerous NPB employees directed Ms.

Trigiani and others to follow “the Golden Rule.”

      27.    Indeed, “Banking by the Golden Rule” is a marketing slogan utilized by NPB

and, as of the date of the filing of this Complaint, is displayed prominently on the NPB

website:




                                            5
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 6 of 29 Pageid#: 6




       28.    “The Golden Rule,” as defined by Mr. Asbury and employees of NPB, was a

tenet of treating others as described in the book of Leviticus within the Bible.

       29.    While Ms. Trigiani found value in the use of the “Golden Rule” in general,

NPB’s use of the mantra and the application as a human resources practice were

inappropriate, as she observed that a supposedly secular for-profit business was enforcing

Christian evangelical doctrine in the workplace, with no room for interpretation.

       30.    Early in her employment with NPB, Ms. Trigiani complained about NPB’s

usage of “the Golden Rule” in this fashion.

       31.    Ms. Trigiani indicated that the term was being used against her in response

to legitimate professional decisions and feedback that she was imparting during the

course of the workday.

       32.    For example, if a bank employee did not agree with Ms. Trigiani’s use of her

professional authority, the employee would complain that Ms. Trigiani had failed to

follow “the Golden Rule.”

       33.    Ms. Trigiani ultimately realized that her complaint about the use of “the

Golden Rule” thereafter created a schism between Ms. Trigiani and those around her,

including Mr. Asbury.

       34.    As another example, Ms. Trigiani openly shared her professional opinions

and information she believed relevant, just as a male employee might do in the same

situation.

       35.    However, due to the discriminatory animus against non-evangelical

Christian women at NPB, Mr. Asbury made repeated comments beginning just two

months after Ms. Trigiani’s hire and persisting throughout her employment, that Ms.

Trigiani had to “change the way” she “talked to people.” Mr. Asbury was attempting to

                                              6
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 7 of 29 Pageid#: 7




force Ms. Trigiani’s assimilation into the NPB Cult and strongly suggest that she

communicate in a meek and subordinate manner to male employees.

       36.    Indeed, Mr. Asbury explained that despite her management-level position,

Ms. Trigiani spoke with too much authority and she needed to be “respectful” in her tone.

       37.    Upon information and belief, these comments were discriminatory, and

they were direct references to her sex, age, and non-evangelical religious beliefs.

       38.    Throughout her employment with NPB, Ms. Trigiani was consistently

respectful and professional in her tone, which was the typical tone and usage expected in

a general business practice.

       39.    However, unlike the women in the workplace who followed the tenets of Mr.

Asbury’s religion, Ms. Trigiani, while always professional, did not speak in a way that was

subordinate to male employees, nor did she give male employees’ opinions greater weight

simply because they were male. In addition, on numerous occasions, Ms. Trigiani was

required to repeat herself to employees who pushed back against her responsibility and

authority.

       40.    The culture at NPB disfavored intelligent and assertive female employees

such as Ms. Trigiani. Rather, the culture only valued women if they behaved in a meek

and subordinate manner that fell consistently within the bounds of acceptable female

Christian evangelical behavior.

    Due to her age, gender, and/or religion, Ms. Trigiani was consistently
                     undermined, and unfairly criticized
                     by her male, evangelical supervisors

       41.    Throughout her employment, co-workers who proscribed to the evangelical

religious beliefs favored by NPB worked to undermine and marginalize Ms. Trigiani by

leaving her out of key meetings and providing her with discriminatory gendered feedback.

                                             7
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 8 of 29 Pageid#: 8




       42.    Indeed, another Senior Vice President, Richard Smith, also a pastor of a

Christian evangelical church, frequently shared unwarranted criticisms of Ms. Trigiani’s

decisions to others, in front of Ms. Trigiani and privately. Mr. Smith also consistently

ignored or downplayed Ms. Trigiani’s opinions and contributions in group meetings.

       43.    Upon information and belief, because of his role as a pastor, Mr. Smith’s

opinions were consistently held in higher regard by Mr. Asbury and others than those of

Ms. Trigiani, regardless of merit, simply because he was male and a Christian pastor.

       44.    When Mr. Smith became aware that Ms. Trigiani did not follow the

traditional behaviors in accordance with the practices and culture of NPB, he complained

to NPB leadership about Ms. Trigiani. Indeed, supervisory employee Mr. Keys reported

to Ms. Trigiani that Mr. Smith and his supervisor, Chief Retail Officer Andy Mullins, were

constantly “whispering in Mr. Asbury’s ear” about Ms. Trigiani.

       45.    Mr. Smith also openly criticized the decisions and opinions of Ms. Trigiani

even in areas that were within Ms. Trigiani’s area of expertise (such as strategy,

marketing, and communication) and not within his own areas of expertise (retail

banking).

       46.    Moreover, Mr. Smith was held in higher regard and received favorable

treatment from NPB leadership due to his oppositional stance against Ms. Trigiani and

his work to undermine her work performance.

       47.    In fact, evangelical religious beliefs were so intertwined within the day-to-

day operations of NPB, that it affected daily business decisions.

       48.    As an example, Mr. Asbury indicated to Ms. Trigiani in early 2019 that NPB

would begin to refuse to grant loans to businesses that NPB observed to engage in

business that violated evangelical tenets, such as those that sold alcohol or leased space

                                            8
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 9 of 29 Pageid#: 9




to other businesses that sold alcohol.

       49.    In July of 2019, Ms. Trigiani was approached by a customer of the bank,

who complained that he had been told he would no longer qualify for loans at the bank if

he rented to businesses that sold alcohol. The longer Ms. Trigiani worked at NPB, the

more these religious practices and restrictions increased.

       50.    As another example, in 2018, Ms. Trigiani was tasked by Mr. Asbury with

reviewing the overdraft protection program (OOPs) that customer service representatives

were asked to promote to customers. This area reported to the CFO, John Boczar, but

Mr. Asbury tasked Ms. Trigiani with reviewing the program and making

recommendations for improvement. Ms. Trigiani worked with the staff person who

managed the program and directed her with analyzing the results and the forward

potential of the program, drafting a set of recommendations for overcoming the

reluctance of employees to offer the service to customers, and crafting a presentation to

management.      Ms. Trigiani’s peers on the management team not only did not

acknowledge her role in developing the analysis and recommendations, the executives

responsible for design and delivery - Andy Mullins and John Boczar – irrationally refused

to institute Ms. Trigiani’s recommendations.

       51.    As another example, after Ms. Trigiani was given a supervisory role of the

marketing function of NPB, Ms. Trigiani consulted with area retail managers to devise a

process for ensuring all branches carried consistent branch signage and messages. It

became apparent that individual branch employees were refusing to follow direction on

the branch signage content solely because Ms. Trigiani was directing the message/in a

supervisory role.    The pushback and unsupported complaints to Ms. Trigiani’s

supervisors were constant and disruptive to Ms. Trigiani’s daily activities and to the

                                            9
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 10 of 29 Pageid#: 10




 bank’s ability to maintain a professional image. NPB did nothing to support Ms. Trigiani

 or to stop the underlying unprofessional behavior towards her.

       52.    As another example, Ms. Trigiani was regularly subject to insubordination

 and disrespect by a particular subordinate branch employee, who is male and younger

 than Ms. Trigiani. This employee’s actions were regularly in direct conflict with the

 employee handbook, and he was required to move into various positions within the

 organization due to several instances of performance issues. Even so, this employee who

 exhibited such poor work performance was favored as he held himself out as a lower level

 “pastor” and he vocally espoused the evangelical beliefs held dear by NPB. Instead of

 supporting Ms. Trigiani and/or disciplining or terminating this younger male employee,

 he was given deference.

              Mr. Asbury disparaged Ms. Trigiani, demanded that
           she “start behaving”, and asked other NPB employees to
        report on her workplace conduct – all without legitimate reason

       53.    In early 2018, without legitimate reason and, as one might speak to a child,

 Mr. Asbury scolded Ms. Trigiani and informed her that she had not been “behaving”, and

 that she needed “to start behaving.” His action was highly demeaning and sexually

 discriminatory.

       54.    Mr. Asbury further indicated that he had asked other employees to “watch”

 Ms. Trigiani’s actions during the day and to “report” back to him.

       55.    These criticisms continued from Mr. Asbury throughout Ms. Trigiani’s

 employment with NPB.

       56.    At times, frustrated by the pressure to adopt a subservient demeanor, Ms.

 Trigiani would ask Mr. Asbury, “what is it that I’m doing?” Ms. Trigiani asked this

 question to seek justification from Mr. Asbury for his discriminatory conduct.

                                            10
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 11 of 29 Pageid#: 11




          57.      Mr. Asbury would retort bluntly and in a malevolent tone with a

 corresponding facial expression, “you know what you’re doing.”

          58.      Despite the pushback she received for being a woman and for not

 ostentatiously supporting evangelical principles, Ms. Trigiani excelled at her work and

 met all the legitimate business expectations of her employer.

                Ms. Trigiani’s supervisors and peers continued to treat her
                 poorly, excluded her from management-level meetings,
                      ignored her requests for workplace meetings,
                 and refused to involve her in relevant staffing decisions

          59.      When CFO John Boczar was hired in early 2018, Ms. Trigiani attempted to

 secure his guidance and support in reviewing spending.

          60.      Instead, Mr. Boczar dismissed her requests for meetings and conversations.

          61.      When Ms. Trigiani informed Mr. Asbury that she was having difficulty

 completing some of her tasks as a result of her inability to get budget information from

 Mr. Boczar, Mr. Asbury made excuses for Mr. Boczar on grounds that “he had his hands

 full.”

          62.      In early November 2018, Mr. Boczar canceled a meeting between Ms.

 Trigiani and another employee on his team, without telling Ms. Trigiani.

          63.      When Ms. Trigiani inquired about this situation, Mr. Boczar excoriated and

 berated her publicly, in a hallway, in front of the employee and others for calling the

 meeting, and then questioned Ms. Trigiani’s judgment and role. Notably, Mr. Boczar was

 not disciplined or counseled due to this unprofessional behavior.

          64.      Around February of 2018, Mr. Asbury directed Ms. Trigiani to hire an

 assistant.

          65.      Ms. Trigiani, as part of her position as the strategic planning lead and as a


                                                 11
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 12 of 29 Pageid#: 12




 member of the leadership team, was cognizant from management discussions in which

 she participated from 2017 and onward, of the fact that the bank needed and intended to

 reduce the employee headcount. Indeed, Ms. Trigiani regularly received queries from

 bank shareholders as to the health of the bank and when they would receive dividends.

        66.    Due to this, Ms. Trigiani was sensitive to the perception of hiring a new

 employee from outside of the bank and advocated to transfer a current employee who had

 banking experience.

        67.    With Mr. Asbury’s approval, Ms. Trigiani secured the names of three

 internal candidates to potentially transfer into the role of her assistant.

        68.    When Ms. Trigiani proposed these candidates, Mr. Asbury rejected them.

        69.    Mr. Asbury then directed Ms. Trigiani to instead interview an unqualified

 female who attended Mr. Asbury’s church.

        70.    This female parishioner was the only individual interviewed for the

 position, as the job was not posted for solicitation, and was hired, despite her complete

 lack of business experience.

        71.    In subsequent months, it became clear that this individual was one of

 several persons Mr. Asbury had asked to “watch” Ms. Trigiani and report back on her

 “behavior”.

        72.    In the Autumn of 2018 and in early 2019, while still holding the title of

 Senior Vice President of Strategic Planning and Development, Ms. Trigiani began to

 notice that meetings and conversations about subjects relevant to her area of

 responsibility were being held without her participation. These topics included strategy,

 staffing, marketing, and philanthropy decisions. As one example, when Ms. Trigiani

 attempted to begin work on the annual report content six months in advance of

                                              12
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 13 of 29 Pageid#: 13




 publication, which is standard professional communications practice, Mr. Boczar refused

 to meet with her and indicated that he was handling the project. However, Mr. Asbury

 later directed Ms. Trigiani to complete the annual report very close to the deadline. Again,

 Mr. Boczar was not counseled or disciplined for his refusal to communicate or work with

 Ms. Trigiani in a timely manner or his failure to complete an important work project.

           73.   After Ms. Trigiani was assigned to report to Mr. Keys in early 2019, she was

 inexplicably no longer invited to attend senior management weekly meetings or board

 meetings, even though her attendance would have been relevant and helpful to her job

 duties.

    Ms. Trigiani’s role was expanded, but she was denied a pay raise that
  was ultimately provided to a similarly situated evangelical male employee

           74.   In May of 2018, Ms. Trigiani’s role with the bank was expanded and

 announced to the entirety of NPB. Ms. Trigiani’s additional role included marketing

 duties, strategic planning, government relations, and philanthropy obligations, but she

 received no promotional title change, nor any increase in pay.

           75.   At or around the same time, the male executive who had been responsible

 for marketing and was considered to be less than effective in the role – but who did

 proscribe to the evangelical beliefs of NPB – was awarded with both a title change and an

 increase in pay.

           76.   Ms. Trigiani was part of the team crafting his job description and suggested

 that a promotion to senior vice president was too much at the time, but her observations

 were ignored.

           77.   Ms. Trigiani felt this decision was discriminatory but did not express this,

 for fear of retaliation.


                                              13
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 14 of 29 Pageid#: 14




        78.    However, Ms. Trigiani continued to follow up with Mr. Asbury about the

 need to discuss her title and compensation.

        79.    Ms. Trigiani was consistently rebuffed until late December 2018, when Mr.

 Asbury requested that she place in writing her thoughts on the direction of her role at

 NPB.

        80.    She suggested two options – returning to her original role without an

 increase in compensation or expanding her title, compensation, and staff headcount.

        81.    Mr. Asbury refused either option offered by Ms. Trigiani, and instead

 escalated the hostility and personal attacks upon her in the workplace.

                Mr. Asbury threatened Ms. Trigiani’s employment
               over a baseless third-party allegation of impropriety

        82.    In January of 2019, a third party contacted Mr. Asbury and informed him

 that Ms. Trigiani was doing a disservice to the bank’s reputation and asked Mr. Asbury to

 intervene.

        83.    The third party had indicated in text messages to Ms. Trigiani and her

 landlord that Ms. Trigiani had over-indulged in alcohol, which was not a truthful

 statement.

        84.    The abeyance from alcohol consumption, particularly by females, is a tenet

 of Mr. Asbury’s evangelical beliefs.

        85.    This third party requested that Mr. Asbury approach Ms. Trigiani and ask

 her to attend a meeting with the third party and their mutual landlord.

        86.    Mr. Asbury confronted Ms. Trigiani with this information, and he indicated

 that he felt Ms. Trigiani should meet with them.

        87.    Mr. Asbury further stated that, because of the complaint, from a man he


                                            14
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 15 of 29 Pageid#: 15




 “knew had done good in the community,” it was time for Ms. Trigiani “to go.”

        88.    Ms. Trigiani believed that she was being punished for a baseless allegation

 that: (1) did not affect the bank; (2) was not, if true, illegal or even against NPB policy; (3)

 reflected matters of her private life, not her professional career; (4) was unrelated to her

 work performance at the bank; (5) originated from a non-customer of NPB; and (6) most

 importantly, was false.

        89.    Ms. Trigiani attempted to share these facts with Mr. Asbury and inform him

 that he was asking inappropriate and irrelevant questions about her personal life, but he

 informed her that he did not wish to hear it.

        90.    Ultimately, Mr. Asbury chose not to terminate Ms. Trigiani at this time.

        91.    Two weeks later, Mr. Asbury informed Ms. Trigiani that “we are okay,”

 leaving Ms. Trigiani to believe he had changed his mind and that her employment and

 position/role were secure.

      Ms. Trigiani received an unwarranted negative performance review

        92.    In early April of 2019, Ms. Trigiani received her first – and only – written

 work performance evaluation in 21 months of employment. The evaluation was drafted

 by Mr. Asbury.

        93.    In her evaluation, two “Goals” listed seemingly referred to Ms. Trigiani’s job

 duties. Interestingly, these “Goals” were never articulated to Ms. Trigiani verbally prior

 to their inclusion in her review.

        94.    With respect to the first “Goal,” which required Ms. Trigiani to “institute

 agile performance around market analytics, universal messaging and content, and market

 presence,” Ms. Trigiani was rated as “meets standards.”

        95.    For her only other “Goal” within the evaluation, Ms. Trigiani was tasked to

                                               15
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 16 of 29 Pageid#: 16




 “develop project management to assist management in successfully accomplishing each

 [space left blank on evaluation].” Again, as to this “Goal”, Ms. Trigiani was rated as “meets

 standards.”

        96.    However, further within her evaluation, significant text was entered by Mr.

 Asbury under the heading “Competencies.”

        97.    Mr. Asbury wrote that Ms. Trigiani “exhibited unacceptable behavior and

 counterproductive behavior”, but Mr. Asbury did not describe a single incident of such

 alleged behavior.

        98.    The evaluation also provided that if Ms. Trigiani did not improve in her

 behavior at NPB, “then termination will ensue due to the severity of the implications these

 weaknesses are causing.”

        99.    Additionally, during a four-hour meeting over Ms. Trigiani’s work

 performance review, in the presence of employee Mr. Keys, Mr. Asbury told Ms. Trigiani

 that she had no banking experience, and that this was “a problem.”

        100.   Ms. Trigiani reminded Mr. Asbury that she had brought up this very point

 during hiring conversations in May 2017 and the response at that time was, “it’s exactly

 why we want to hire you – for your management expertise and strategic experience.”

 Therefore, the stated issue from Mr. Asbury lacked credibility.

        101.   Further, with respect to banking experience, NPB had multiple

 opportunities to send Ms. Trigiani to training at the Virginia Bankers Association (“VBA”)

 Indeed, upon information and belief, NPB sent four to six employees to the VBA training

 every year, but Ms. Trigiani was not provided with this opportunity.

        102.   Mr. Asbury insisted that Ms. Trigiani prepare her response to his review

 within two days after receiving her evaluation, despite her high workload.

                                              16
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 17 of 29 Pageid#: 17




        103.    Even so, Ms. Trigiani drafted a highly detailed response and strategy plan

 moving forward.

        104.    Despite her valid, reasoned, and measured points, Mr. Asbury and Mr. Keys

 all but ignored this response.

        105.    Ms. Trigiani was instead advised that she was under probation at this time

 and that any step deemed inappropriate by Mr. Asbury or any negative report he received

 would be grounds for her termination.

        106.    Ms. Trigiani considered this probationary period to be utterly unwarranted

 and not based on legitimate expectations of the bank.

        107.    Mr. Keys subsequently told Ms. Trigiani that she should not worry about the

 review – he was not sure it was even submitted into her file – that Mr. Asbury was “just

 trying to get [her] attention”.

        108.    Ms. Trigiani felt traumatized due to these empty threats designed to

 intimidate her, to keep her in a constant state of fear, and to attempt to force her

 resignation.

                Mr. Keys admitted that Mr. Asbury attempted to
               induce Ms. Trigiani’s resignation, then refused to
           engage with Ms. Trigiani about legitimate workplace issues

        109.    In May of 2019, Mr. Keys again informed Ms. Trigiani not to worry, that she

 was no longer under probation, and that her position was secure. He also stated that Mr.

 Asbury did not want to do the work Ms. Trigiani was doing, that he felt she was good at

 it, and that they “liked” her.

        110.    On several occasions, Mr. Keys indicated to Ms. Trigiani that Mr. Asbury

 had not liked the way Ms. Trigiani was bringing problems to his attention, and Mr. Keys

 would then usually share an anecdote about how he “handled” his wife when she started

                                             17
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 18 of 29 Pageid#: 18




 bringing up issues at home.

        111.   Mr. Keys also indicated that for a time, Mr. Asbury was trying to get Ms.

 Trigiani to resign, but that was no longer the case.

        112.   Mr. Keys would not answer Ms. Trigiani’s questions about whether the

 review and her response had been entered into her permanent record.

        113.   Mr. Keys also would not respond to her regular requests to discuss her

 compensation or her questions about whether he had reviewed her personnel file.

        114.   Additionally, during a reorganization process in June and July of 2019, Mr.

 Keys confirmed to Ms. Trigiani on three occasions that she would continue to do the

 strategic planning for the bank.

        115.   However, when the new organization charts were circulated, strategic

 planning had been moved under Mr. Boczar without official notification to Ms. Trigiani,

 which further marginalized her position at NPB and cut her off from work opportunities.

        116.   Also, throughout the summer of 2019, in light of Mr. Asbury’s assertions

 that she now needed banking experience, Ms. Trigiani requested training opportunities,

 but Mr. Keys was nonresponsive, while other employees who shared Mr. Asbury’s

 religious views were regularly sent to training and conferences.

 Upon Mr. Keys’ requests for Ms. Trigiani to take on additional work with Mr. Asbury that

 was not in her position description, Ms. Trigiani also expressed to Mr. Keys that she had

 been and continued to feel traumatized by how she had been treated by Mr. Asbury and

 others in the bank’s employ.




                                             18
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 19 of 29 Pageid#: 19




                           Follow the Cult Leader:
     Ms. Trigiani was informed that that Mr. Asbury was NPB’s “pastor”,
               that she must “follow the pastor”, and was later
     publicly snubbed by her co-workers at a business community event

        117.   In May of 2019, as an example of the oppressive faith-based cult

 environment, NPB senior vice president Linda Lowe informed Ms. Trigiani that “Todd

 [Asbury] is pastor of our bank, and you need to follow the pastor.”

        118.   This ideation of Mr. Asbury as a religious leader within the very structure of

 NPB’s chain of command, was a common theme throughout Ms. Trigiani’s employment.

        119.   Though his title was CEO, Mr. Asbury’s role was akin to a religious pastor

 while on shift at NPB.

        120.   In June of 2019, Ms. Trigiani was directed to work remotely from home by

 Mr. Keys, who said, “I want you to be out of this environment, so they’ll leave you alone.”

 Ms. Trigiani assumed this was due to the discriminatory animus NPB leadership

 possessed against women and non-evangelicals.

        121.   In late August of 2019, Ms. Trigiani attended a meeting of a local chamber

 of commerce. She was surprised to learn that, despite having attempted to organize the

 bank’s participation in the luncheon and having received no response to an email to Mr.

 Keys, that at a luncheon associated with the meeting, NPB leadership had secured a table,

 filled it with NPB executives, but did not include or otherwise invite Ms. Trigiani, despite

 NPB knowing of her attendance at the meeting. She, in fact, was required to arrange

 seating at another table.

        122.   Ms. Trigiani professionally asked Mr. Keys why she was not informed of

 their attendance.

        123.   In response, Mr. Keys stated, “I don’t have to tell you everything.”


                                             19
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 20 of 29 Pageid#: 20




        124.    Then, in an insulting, and childish, gesture, Mr. Keys proceeded to stick his

 tongue out at Ms. Trigiani, in a way that was visible to the entire table and business leaders

 in attendance at the event.

        125.    This entire situation was embarrassing and harmful to Ms. Trigiani’s

 professional reputation in the community, and in the banking and business industries.

               NPB pretextually terminated Ms. Trigiani’s employment

        126.    Throughout 2019, Mr. Keys had discussed with Ms. Trigiani an impending

 reduction in force (“RIF”).

        127.    Each time the topic arose, Ms. Trigiani would ask Mr. Keys if she needed to

 prepare. He always responded that her position was secure.

        128.    Mr. Keys then called Ms. Trigiani on or about September 18, 2019, and

 asked that she meet with him on September 19, 2019.

        129.    When Ms. Trigiani inquired as to the purpose of the meeting, he said that

 he and Chief Credit Officer Bill Beard had to “run something by” her.

        130.    During the meeting, however, Ms. Trigiani was informed that her position

 would be eliminated that day, September 19, 2019.

        131.    At the time, Ms. Trigiani was led to believe that NPB was terminating the

 employment of a significant group of personnel. However, NPB failed to provide any

 information related to the other employees affected by the RIF to Ms. Trigiani.

        132.    Indeed, although Ms. Trigiani inquired as to the nature of other positions

 being eliminated, NPB failed to provide statutorily required disclosures regarding the

 RIF, rendering it impossible for Ms. Trigiani to weigh whether her age or sex or religion

 played a part in the reduction.

        133.    Additionally, while Mr. Keys indicated that the only people who knew of Ms.

                                              20
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 21 of 29 Pageid#: 21




 Trigiani’s termination were Mr. Asbury’s direct reports and Ms. Trigiani’s former

 assistant, word was “on the street” by late afternoon, and it became quickly, and widely,

 known at NPB and within the community that Ms. Trigiani had been terminated from

 employment.

        134.    As an example, another NPB employee restricted Ms. Trigiani’s access to

 the bank’s social media pages before Ms. Trigiani learned of her own termination.

        135.    Upon information and belief, Ms. Trigiani’s workplace responsibilities were

 taken over by younger and/or male employees that adhered to the same evangelical

 religious beliefs as Ms. Trigiani’s NPB supervisors.

        136.    At the time of her unlawful termination from employment, Ms. Trigiani was

 protected from sex, religious, and age discrimination by Title VII and the ADEA.

        137.    Upon information and belief, NPB’s decision-making with regard to Ms.

 Trigiani’s termination was not based upon any neutral, legitimate business reasons, but

 was merely a pretext to unlawful sex and/or age and/or religious discrimination, as Ms.

 Trigiani’s termination occurred under circumstances that raise a reasonable inference of

 unlawful discrimination, and is indicative of NPB’s discriminatory bias against its older,

 female employees and/or those who hold non-evangelical, or otherwise dissimilar,

 religious beliefs.

        138.    Indeed, upon information and belief, statistical data will support that,

 subsequent to Ms. Trigiani’s termination from employment, multiple terminations from

 employment have occurred, almost all targeting employees over the age of forty (40).

        139.    NPB engaged in a pattern and practice of discrimination that fostered a

 work environment charged with discrimination and hostile to Ms. Trigiani and other Title

 VII and ADEA-protected employees, and would not have terminated Ms. Trigiani’s

                                             21
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 22 of 29 Pageid#: 22




 employment, nor taken the other discriminatory actions against her, but for Ms. Trigiani’s

 sex, age, and/or non-evangelical religious beliefs.

        140.   Any reasons cited by NPB for its decisions with regard to Ms. Trigiani and

 others were pretextual.

        141.   Due to the acts and omissions of NPB, Ms. Trigiani was discriminated

 against in violation of the Title VII and the ADEA.

        142.   Because the actions taken against Ms. Trigiani were taken by supervisory

 employees at NPB within the scope of their employment, NPB is responsible for their

 actions based upon the doctrine of respondeat superior.

              COUNT I: CLAIM OF SEX-BASED HARASSMENT/
         HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

        143.   Plaintiff incorporates by reference herein the preceding paragraphs of this

 Complaint.

        144.   Plaintiff is female and is protected by Title VII from harassment and a work

 environment that is both hostile and accepting of sex-based harassment.

        145.   During her employment with Defendant, Plaintiff personally was subjected

 to unwelcome behavior based upon her sex that was sufficiently severe and pervasive so

 as to alter the conditions of her employment, create an abusive atmosphere, and

 unreasonably interfere with Plaintiff’s work performance.

        146.   At all times material hereto, Defendant had an obligation to maintain a work

 environment that was not charged with discrimination and hostile to Plaintiff and other

 female employees.

        147.   Defendant violated federal law by creating and permitting a work

 environment to exist that was discriminatory, hostile, and offensive to Plaintiff and other


                                             22
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 23 of 29 Pageid#: 23




 females, and by terminating Plaintiff’s employment.

        148.   At all times relevant, Defendant retained substantial control over the

 context in which the discriminatory conduct and harassment occurred, and had actual

 knowledge of Plaintiff’s supervisors’ hostile and harassing behavior.

        149.   The conduct previously detailed was unwelcome, humiliating, unlawful, and

 based on Plaintiff’s sex, as evinced by the poor treatment and harassment Plaintiff

 encountered during her employment with Defendant.

        150.   But-for Plaintiff’s sex, she would not have been the victim of discrimination.

        151.   As a direct and proximate result of Defendant’s actions, Plaintiff has

 suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

        152.   At all times material hereto, Defendant engaged in a practice or practices

 supporting a hostile work environment with malice or reckless indifference to the

 federally protected rights of Plaintiff so as to support an award of liquidated and/or

 punitive damages.

        153.   The above-described acts by Defendant and employees of Defendant

 constitute sex-based harassment and a hostile work environment in violation Title VII of

 the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, as codified under

 42 U.S.C. §§2000e, et seq. (“Title VII”).

        154.   Plaintiff is entitled to all reasonable costs, including attorneys’ fees

 associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

 COUNT II: CLAIM FOR SEX DISCRIMINATION IN VIOLATION OF TITLE VII

        155.   Plaintiff incorporates by reference herein the preceding paragraphs of this

 Complaint.

                                             23
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 24 of 29 Pageid#: 24




        156.     Plaintiff is a female, and protected from sex discrimination by Title VII.

        157.     At all times material hereto, Defendant had an obligation to maintain a work

 environment that was not charged with discrimination, and hostile to Plaintiff and other

 female employees.

        158.     Defendant violated federal law by creating and permitting a work

 environment to exist that was discriminatory to Plaintiff and other female employees, and

 by wrongfully terminating Plaintiff’s employment.

        159.     Specifically, Defendant discriminated against Plaintiff by treating her

 differently from, and less favorably than, similarly situated male employees, subjecting

 her to other differential treatment on the basis of her sex, and terminating Plaintiff’s

 employment, all in violation of Title VII.

        160.     Defendant would not have terminated Plaintiff’s employment, nor taken the

 other discriminatory actions against her, but for Plaintiff’s sex. Alternatively, Plaintiff’s

 sex was a motivating factor in Defendant’s actions.

        161.     As a direct and proximate result of Defendant’s actions, Plaintiff has

 suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

        162.     Prior to Plaintiff’s termination from employment, Plaintiff was performing

 her work at a satisfactory level and meeting or exceeding Defendant’s legitimate business

 expectations.

        163.     At all times material hereto, Defendant engaged in a discriminatory practice

 or practices with malice or reckless indifference to the federally protected rights of

 Plaintiff so as to support an award of liquidated and/or punitive damages.



                                               24
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 25 of 29 Pageid#: 25




        164.   Any reasons cited by Defendant for Plaintiff’s termination were pretextual

 as Plaintiff’s work performance was meeting legitimate business expectations.

        165.   The above-described acts by Defendant and employees of Defendant

 constitute sex discrimination in violation of Title VII of the Civil Rights Act of 1964, 42

 U.S.C. §§ 2000e, et seq. (“Title VII”).

        166.   Plaintiff is entitled to all reasonable costs, including attorneys’ fees,

 associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

                       COUNT III: CLAIM FOR RELIGIOUS
                  DISCRIMINATION IN VIOLATION OF TITLE VII

        167.   Plaintiff incorporates by reference herein the preceding paragraphs of this

 Complaint.

        168.   Plaintiff, who does not identify her religion as evangelical or Pentecostal, is

 protected from religious discrimination by Title VII.

        169.   At all times material hereto, Defendant had an obligation to maintain a work

 environment that was not charged with religious discrimination, and hostile to Plaintiff

 and other non-evangelical employees.

        170.   Defendant violated federal law by creating and permitting a work

 environment to exist that was discriminatory to Plaintiff and other non-evangelical

 employees, and by wrongfully terminating Plaintiff’s employment.

        171.   Specifically, Defendant discriminated against Plaintiff by treating her

 differently from, and less favorably than, similarly situated evangelical employees,

 subjecting her to other differential and discriminatory treatment on the basis of her non-

 evangelical religious beliefs, and terminating Plaintiff’s employment, all in violation of

 Title VII.


                                             25
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 26 of 29 Pageid#: 26




        172.   Defendant would not have terminated Plaintiff’s employment, nor taken the

 other discriminatory actions against her, but for Plaintiff’s non-evangelical religious

 beliefs. Alternatively, Plaintiff’s non-evangelical religious beliefs were a motivating factor

 in Defendant’s actions.

        173.   As a direct and proximate result of Defendant’s actions, Plaintiff has

 suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

        174.   At all times material hereto, Defendant engaged in a discriminatory practice

 or practices with malice or reckless indifference to the federally protected rights of

 Plaintiff so as to support an award of liquidated and/or punitive damages.

        175.   Prior to Plaintiff’s termination, Plaintiff was performing her work at a

 satisfactory level and meeting or exceeding Defendant’s legitimate business expectations.

        176.   Any reasons cited by Defendant for Plaintiff’s termination were pretextual

 as Plaintiff’s work performance was meeting legitimate business expectations.

        177.   The above-described acts by Defendant and employees of Defendant

 constitute religious discrimination in violation of Title VII of the Civil Rights Act of 1964,

 42 U.S.C. §§ 2000e, et seq. (“Title VII”).

        178.   Plaintiff is entitled to all reasonable costs, including attorneys’ fees

 associated with this matter, plus interest, pursuant to 42 U.S.C. § 2000e-5(k).

  COUNT IV: CLAIM FOR DISCRIMINATION IN VIOLATION OF THE ADEA

        179.   Plaintiff incorporates by reference herein the preceding paragraphs of this

 Complaint.

        180.   At the time of her termination from employment, Plaintiff was sixty-one

 (61) years of age, and protected from age discrimination by the ADEA.

                                              26
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 27 of 29 Pageid#: 27




          181.   Prior to Plaintiff’s termination from employment, she was performing her

 work at a satisfactory level and meeting the legitimate business expectations of

 Defendant.

          182.   During her employment with Defendant, Plaintiff experienced unwelcome

 discrimination based upon her age, and was treated differently, and less preferably than

 younger employees, subjected to other discriminatory and differential treatment on the

 basis of her age, and ultimately was terminated from employment, all in violation of the

 ADEA.

          183.   Defendant’s conduct towards Plaintiff was discriminatory and intentional,

 and no business-related legitimate reason justified the actions taken against her, as prior

 to Plaintiff’s termination from employment, she was performing her work at a satisfactory

 level.

          184.   Defendant would not have terminated Plaintiff’s employment, nor taken the

 other discriminatory actions against her, but for Plaintiff’s age.

          185.   Any reasons cited by Defendant for Plaintiff’s termination from

 employment were pretextual, as Plaintiff’s work performance was meeting Defendant’s

 legitimate business expectations.

          186.   Upon information and belief, after Plaintiff’s termination, her job duties

 were taken over by one or more employees of Defendant, all of whom are younger than

 Plaintiff.

          187.   In addition, Defendant cited a reduction in force (RIF) as the reason for

 Plaintiff’s position being eliminated. However, Ms. Trigiani did not receive disclosures,

 as required by the Older Workers Benefit Protection Act, as it amended the ADEA.

 Accordingly, Defendant is in de facto violation of the ADEA.

                                              27
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 28 of 29 Pageid#: 28




        188.    In addition, Ms. Trigiani’s claims of age discrimination are supported by

 statistical data from Defendant’s recent terminations from employment, almost all of

 whom were over the age of forty (40).

        189.    As a direct and proximate result of Defendant’s actions, Plaintiff has

 suffered and will continue to suffer pecuniary loss, emotional pain, suffering,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary loss.

        190.    At all times material hereto, Defendant engaged in a discriminatory practice

 or practices with malice or reckless indifference to the federally protected rights of

 Plaintiff so as to support an award of liquidated damages.

        191.    The above-described acts by Defendant and employees of Defendant

 constitute age discrimination in violation of the Age Discrimination in Employment Act,

 as codified under Title 29 U.S.C. §§ 621 through 634 (“ADEA”).

                COUNT V: CLAIM FOR INTERSECTIONAL
       DISCRIMINATION: SEX, RELIGIOUS, AND AGE DISCRIMINATION

        192.    Plaintiff incorporates by reference herein the preceding paragraphs of this

 Complaint.

        193.    The actions of Defendant as described herein constitute intersectional

 discrimination based upon age in violation of the ADEA, and based upon sex and religion in

 violation of Title VII.

        194.    As a direct result, Plaintiff has suffered and will continue to suffer loss of

 income and damages for emotional pain, suffering, inconvenience, mental anguish, and loss

 of enjoyment of life.

        195.    Defendant acted willfully and with actual malice or with reckless disregard

 of the law in terminating Plaintiff’s employment and depriving Plaintiff of income because


                                              28
Case 1:21-cv-00001-JPJ-PMS Document 1 Filed 01/01/21 Page 29 of 29 Pageid#: 29




 the intersection of her age, sex, and religion so as to support an award of liquidated and

 punitive damages.



        WHEREFORE, Plaintiff Mary Yolanda Trigiani prays for judgment against

 Defendant New Peoples Bank, Inc., and for lost wages and benefits, equitable relief,

 compensatory, punitive, and/or liquidated damages, together with prejudgment interest

 from the date of Ms. Trigiani did not receive an adequate pay increase as detailed in the

 complaint and/or Ms. Trigiani’s termination from employment, and for costs and

 attorneys’ fees, and for such other and further relief as may be just and equitable.



 Trial by jury is demanded on all issues on which Plaintiff is entitled to a
 trial by jury, including any question concerning whether Plaintiff’s claims
 must be submitted to arbitration.


                                           Respectfully Submitted,

                                           MARY YOLANDA TRIGIANI

                                           /s/ Thomas E. Strelka
                                           Thomas E. Strelka, Esq. (VSB # 75488)
                                           L. Leigh R. Strelka, Esq. (VSB # 73355)
                                           Brittany M. Haddox, Esq. (VSB # 86416)
                                           Monica L. Mroz, Esq. (VSB # 65766)
                                           N. Winston West, IV, Esq. (VSB # 92598)
                                           STRELKA EMPLOYMENT LAW
                                           Warehouse Row
                                           119 Norfolk Avenue, S.W., Suite 330
                                           Roanoke, VA 24011
                                           Tel: 540-283-0802
                                           thomas@strelkalaw.com
                                           leigh@strelkalaw.com
                                           brittany@strelkalaw.com
                                           monica@strelkalaw.com
                                           winston@strelkalaw.com

                                           Counsel for Plaintiff

                                             29
